Citation Nr: 1648226	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a peripheral nerve disorder, to include polyneuropathy, bilateral upper extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure.

2 .  Entitlement to service connection for peripheral nerve disorder, to include polyneuropathy, bilateral lower extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, to include service in the Republic of Vietnam during that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for cataracts, polyneuropathy of the upper extremities, and polyneuropathy of the lower extremities.  

The Board has expanded the Veteran's claim to encompass all peripheral nerve disorders, including peripheral neuropathy, which may resemble polyneuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

An appeal consists of a timely filed Notice of Disagreement (NOD) and, after a Statement of the Case (SOC) been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  The record shows that the Veteran initiated an appeal of the RO's February 2012 denial of the claim for service connection for cataracts, but he did not perfect the appeal of this issue by submitting a substantive appeal, VA Form 9, in response to the April 2015 SOC for cataracts.  Thus, as the issue of service connection for cataracts has not been perfected for appellate review, it is not properly before the Board at this time and will not be further addressed.


FINDINGS OF FACT

1.  A peripheral nerve disorder, to include polyneuropathy of the bilateral upper extremities, has not been shown during the pendency of the appeal.

2.  A peripheral nerve disorder, to include polyneuropathy of the bilateral lower extremities, has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a nervous system disorder, to include polyneuropathy of the bilateral upper extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a nervous system disorder, to include polyneuropathy of the bilateral lower extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant and adequate examinations in February 2012 and March 2014.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Analysis of Polyneuropathy Claims

As the claims of service connection for polyneuropathy of the upper and lower extremities rely on the same set of facts; the two claims will be addressed together.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

On appeal, the Veteran stated that he had polyneuropathy of all four extremities as secondary to his service-connected diabetes mellitus.

The Veteran's service treatment records do not demonstrate any treatment for, complaints of, notations of, or diagnosis of polyneuropathy or any other peripheral neuropathy disorder.  The Veteran's separation examination noted no abnormalities.  

The Veteran underwent a February 2012 VA examination to determine the nature and etiology of his peripheral nerve complaints.  The Veteran reported intermittent numbness in both hands and feet.  He also reported numbness in upper and lower extremities off and on several times a week with each episode lasting around 30 minutes or so.  The examiner noted that the Veteran reported numbness in all four of his extremities.  However, after conducting a medical examination, the examiner determined that the Veteran did not have neuropathy in his upper or lower extremities.  The examiner concluded that the Veteran's neurological examination was normal.

During the December 2013 hearing with the DRO, the Veteran reported that his polyneuropathy disorder was acting up before he left military service.  The Veteran noted that special insoles for his shoes were provided to him because of his polyneuropathy disorder.  

The Veteran later underwent a March 2014 diabetes mellitus VA examination.  Although the examiner stated that the Veteran had erectile dysfunction as a result of his diabetes mellitus, the examiner did not indicate that the Veteran had a polyneuropathy disorder related to his diabetes mellitus. 

As noted, a threshold requirement in all service connection claims is that there is a current disability.  For the reasons explained below, the Board finds that the record does not show that the Veteran has a current disability.

In both the February 2012 and March 2014 VA examinations, the examiners did not note any disorder of the peripheral nerves, to include polyneuropathy and/or peripheral neuropathy.  There is no competent medical evidence of record showing a diagnosis of any peripheral nerve disorder.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a peripheral nerve disorder, to include polyneuropathy.  Even if the Board accepted the Veteran's statements regarding the onset of symptoms during service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Although the Veteran is competent to address symptoms that can be observed by a lay person, without medical training, he is not competent to diagnose the disorder causing any such symptoms, such as polyneuropathy or peripheral neuropathy.


In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a peripheral nerve disorder, to include polyneuropathy, bilateral upper extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure, is denied.

Entitlement to service connection for a peripheral nerve disorder, to include polyneuropathy, bilateral lower extremities, to also include as secondary to service-connected diabetes mellitus and herbicide exposure, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


